DETAILED ACTION
This Office Action is in response to the amendments/arguments filed on March 9, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2020, 1/19/2021, 6/14/2021, 11/8/2021 and 5/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0025791) in view of Izumi (US 2002/0092991).
With respect to claim 1, Ogawa (Figs. 3-7) discloses most aspects of the current invention including an image sensor comprising: 
a sensor substrate provided with a sensor surface on which a photodiode (12/21) is arranged in a planar manner;
a seal member (26) applied to a side of the sensor substrate
a sealing member (28) bonded to the sensor substrate via the seal member (26),
a reinforcing member (25) at an outer periphery of the seal member to bond the sensor substrate and the sealing member
However, Ogawa does not show wherein the reinforcing member made of a material having higher rigidity than the seal member.
On the other hand, Izumi (Figs. 5-8) shows an embodiment disclosing an image sensor comprising a sensor substrate (3), a seal member (6) on a side of the sensor surface of the sensor substrate, a sealing member (8) bonded to the sensor substrate, a reinforcing member (7) at the outer peripheral region of the seal member, wherein the reinforcing member is made of a material (first resin material (par 81; fluororesins) having higher rigidity than the seal member (second resin material (par 80; setting resin).
Izumi teaches doing so to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength (par 125).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the reinforcing member made of a material having higher rigidity than the seal member in the device of Ogawa to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength.
With respect to claim 2, Ogawa (Figs. 3-7) discloses wherein the seal member (26) and the sensor substrate are each formed to have a smaller area than the sealing member (28) to be provided with a difference in level between side surfaces of the seal member and the sensor substrate and a side surface of the sealing member, and the reinforcing member (25) is formed to fill the difference in level.
With respect to claim 4, Ogawa (Figs. 3-7) discloses further comprising: a support substrate (51) bonded to a surface of the sensor substrate opposite to a surface to which the sealing member is bonded, wherein the reinforcing member is formed to fill a gap between a mounting substrate to which the support substrate is electrically connected and the support substrate, and to bond the sensor substrate and the sealing member.
With respect to claim 5, Ogawa (Figs. 3-7) discloses most aspects of the current invention including an image sensor comprising: 
a sensor substrate provided with a sensor surface on which a photodiode (12/21) is arranged in a planar manner;
a seal member (26) applied to a side of the sensor substrate
a sealing member (28) bonded to the sensor substrate via the seal member (26), wherein the seal member and the sensor substrate are each formed to have a smaller area than the sealing member to be provided with a difference in level between side surfaces of the seal member and the sensor substrate and a side surface of the sealing member
a reinforcing member (25) at an outer periphery of the seal member to bond the sensor substrate and the sealing member, wherein the reinforcing member is formed to fill the difference in level
However, Ogawa does not show wherein the reinforcing member made of a material having higher rigidity than the seal member.
On the other hand, Izumi (Figs. 5-8) shows an embodiment disclosing an image sensor comprising a sensor substrate (3), a seal member (6) on a side of the sensor surface of the sensor substrate, a sealing member (8) bonded to the sensor substrate, a reinforcing member (7) at the outer peripheral region of the seal member, wherein the reinforcing member is made of a material (first resin material (par 81; fluororesins) having higher rigidity than the seal member (second resin material (par 80; setting resin).
Izumi teaches doing so to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength (par 125).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the reinforcing member made of a material having higher rigidity than the seal member in the device of Ogawa to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0025791) in view of Izumi (US 2002/0092991) and in further view of Itoi (US 2008/0185603).
With respect to claim 3, Ogawa (Figs. 3-7) discloses most aspects of the current invention. However, Ogawa does not show wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, and the reinforcing member is formed to fill the difference in level.
On the other hand, Itoi shows (Fig 9) an image sensor comprising a sensor substrate (11a), a seal member (13) on a side of the sensor surface of the sensor substrate, a sealing member (12) bonded to the sensor substrate, a reinforcing member (14) at the outer peripheral region of the seal member, wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, and the reinforcing member is formed to fill the difference in level. Itoi teaches the use of compounding quantity of the inorganic filler and pigment in the reinforcing member is important to suppress the warpage of the solid-state image device by compounding as much of the inorganic filler as possible insofar as the flow (viscosity) of the molten resin during molding is not affected to make the linear expansion coefficient approach the linear expansion coefficient of the solid-state image element and the sealing member and to prevent the breakdown of wirings due to the corrosion (par 67).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, and the reinforcing member is formed to fill the difference in level in the device of Ogawa because the use of compounding quantity of the inorganic filler and pigment in the reinforcing member is important to suppress the warpage of the solid-state image device by compounding as much of the inorganic filler as possible insofar as the flow (viscosity) of the molten resin during molding is not affected to make the linear expansion coefficient approach the linear expansion coefficient of the solid-state image element and the sealing member and to prevent the breakdown of wirings due to the corrosion (par 67).
With respect to claim 6, Ogawa (Figs. 3-7) discloses most aspects of the current invention including an image sensor comprising: 
a sensor substrate provided with a sensor surface on which a photodiode (12/21) is arranged in a planar manner;
a seal member (26) applied to a side of the sensor substrate
a sealing member (28) bonded to the sensor substrate via the seal member (26), wherein the seal member and the sensor substrate are each formed to have a smaller area than the sealing member to be provided with a difference in level between side surfaces of the seal member and the sensor substrate and a side surface of the sealing member
a reinforcing member (25) at an outer periphery of the seal member to bond the sensor substrate and the sealing member, wherein the reinforcing member is formed to fill the difference in level
However, Ogawa does not show wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, wherein the reinforcing member is formed to fill the difference in level and wherein the reinforcing member made of a material having higher rigidity than the seal member.
On the other hand, Izumi (Figs. 5-8) shows an embodiment disclosing an image sensor comprising a sensor substrate (3), a seal member (6) on a side of the sensor surface of the sensor substrate, a sealing member (8) bonded to the sensor substrate, a reinforcing member (7) at the outer peripheral region of the seal member, wherein the reinforcing member is made of a material (first resin material (par 81; fluororesins) having higher rigidity than the seal member (second resin material (par 80; setting resin).
Izumi teaches doing so to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength (par 125).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the reinforcing member made of a material having higher rigidity than the seal member in the device of Ogawa to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength.
However, Izumi does not show wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, wherein the reinforcing member is formed to fill the difference in level.
On the other hand, Itoi shows (Fig 9) an image sensor comprising a sensor substrate (11a), a seal member (13) on a side of the sensor surface of the sensor substrate, a sealing member (12) bonded to the sensor substrate, a reinforcing member (14) at the outer peripheral region of the seal member, wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, and the reinforcing member is formed to fill the difference in level. Itoi teaches the use of compounding quantity of the inorganic filler and pigment in the reinforcing member is important to suppress the warpage of the solid-state image device by compounding as much of the inorganic filler as possible insofar as the flow (viscosity) of the molten resin during molding is not affected to make the linear expansion coefficient approach the linear expansion coefficient of the solid-state image element and the sealing member and to prevent the breakdown of wirings due to the corrosion (par 67).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the sealing member is formed to have a smaller area than each of the seal member and the sensor substrate to be provided with a difference in level between a side surface of the sealing member and side surfaces of the seal member and the sensor substrate, and the reinforcing member is formed to fill the difference in level in the device of Ogawa because the use of compounding quantity of the inorganic filler and pigment in the reinforcing member is important to suppress the warpage of the solid-state image device by compounding as much of the inorganic filler as possible insofar as the flow (viscosity) of the molten resin during molding is not affected to make the linear expansion coefficient approach the linear expansion coefficient of the solid-state image element and the sealing member and to prevent the breakdown of wirings due to the corrosion (par 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814